U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [mark one] xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended: SEPTEMBER 30, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52846 REGALWORKS MEDIA, INC. (Name of small business issuer in its Charter) NEVADA 76-0766174 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) , SUITE 300 SANTA MONICA, CA 90401 (Address of Principal Executive Offices) 703-220-9977 (Registrant’s Telephone Number including Area Code) (Former name, former address and former fiscal year, if changed since last report) Copy of all communications to: John Holt Smith, Esq. 225 Santa Monica Blvd., Suite 300 Santa Monica, CA 90401 310-384-1886 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller Reporting Company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act. Yeso No x As of November 21, 2013 the registrant had 14,390,540 shares of its common stock, $0.001 par value, issued and outstanding. 1 REGALWORKS MEDIA, INC. (F/K/A AMERELITE SOLUTIONS, INC.) (A DEVELOPMENT STAGE COMPANY) Table of Contents Page Part I - Financial Information Item 1. Financial Statements 3 Balance Sheet as of September 30, 2013 (unaudited) 3 Statements of Operations (unaudited) for the Three Months and for the period March 21, 2013 (inception) through September 30, 2013 (unaudited) 4 Statement of Cash Flows (unaudited) for the period March 21, 2013 (inception) through September 30, 2013 (unaudited) 5 Notes to Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Part II - Other Information Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 2 PART I – FINANCIAL STATEMENTS ITEM 1. FINANCIAL INFORMATION REGALWORKS MEDIA, INC. (F/K/A AMERELITE SOLUTIONS, INC.) (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEET September 30, (unaudited) ASSETS Current Assets: Cash and Cash Equivalents $ Total Current Assets Other Assets: Deposits - Total Assets $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts Payable $ Accrued Salaries and Other Compensation Accrued Interest Payable Notes Payable Total Current Liabilities Total Liabilities Stockholders' Equity (Deficit): Preferred Stock, par value $0.001 per share; authorized 10,000,000, issued and outstanding - none - Common Stock, par value $0.001 per share; authorized 100,000,000, issued and outstanding - 14,390,540 Additional Paid-in Capital Accumulated Deficit during Development Stage ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ The accompanying notes are an integral part of these statements 3 REGALWORKS MEDIA, INC. (F/K/A AMERELITE SOLUTIONS, INC.) (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended September 30, March 21, 2013 (inception) through September 30, Revenue $
